Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Office notes that due to a possible typo in the specification, there is a conflict between the domestic claim priority dates claimed in Para. [0001] (which claims priority to “August 12, 2016” or 08/12/2016) and the ADS of application # 15/693,359 (the parent case which claims a priority date of 09/01/2016 from provisional application 62/382,683). In order to expedite prosecution, the Office will assume that a typo occurred on the specification and the information provided in the ADS is the correct information. The Office suggests that the specification is amended to maintain consistency.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
---Reference character “1” has been used to designate both “pipe 1” (see at least Para. [0024]) and “landing system 1” (see at least Para. [0031]) and “sealer 1” (see at least Fig. 11 upper drawing wherein reference number “1” is inconsistent with the rest of the drawing in particular the sealer 401 as shown in at least Fig. 8 and pipe 1 as shown in at least Fig. 1) .  


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
---Reference numbers “411” (to denote the clamp 411 in at least Fig. 8), “420” (to denote the retractable drill shaft 420 in at least Fig. 9) and “424” (to denote the drill bit 424 in at least Fig. 9) are missing in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

The drawings are objected to because:
---The Office notes that in Fig. 9 contains what appears to be two missing callouts along the “first portion 420a” (see the two lines at the left side of the drawing that appears to point to two components along the drill shaft but do not include reference numbers). Considering that reference numbers “424” (drill bit 424) and “420” (retractable drill shaft 420) are missing from the drawings and that these numbers correlate with the components being pointed at, the Office suggests that the drawing is amended to include the correct reference numbers above these missing callout lines to overcome this objection.
---In Fig. 9, reference number “422” (seal 422) appears to point to the same component as reference number “421” (connector 421). The Office suggests that the drawing is amended to clearly point seal 422 as being the sealing structure within connector 421.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities:
---In Para [0001], the Office notes an inconsistency with the priority date of August 12, 2016 (08/12/2016) and the information provided in the ADS (09/01/2016, see the Priority section above for more details). The Office suggests that Para. [0001] to include the correct date of September 01, 2016.
---In at least Para. [0031] notice an inconsistency with the reference number “1” used for both the landing system 1 and pipe 1 (see the Drawing Objections section above for more details). The Office suggests that the specification is amended to be consistent with the drawings.
   
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities: 
In claim 3, at the last line of the claims “sealerbody” should be –sealer body—(notice the spacing).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
---“a feed mechanism” in claims 1 and 3 and applicable dependent claims (see at least Para. [0028] for its interpretation). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in L2 “a flowline with a metal seal”, however L1 of claim 1 already recite these limitations. Similarly, claim 3 recites “a flowline with a metal seal” in L2 and L3 and claim 3 L28 recites “a flowline”, however L1 of claim 3 already recites these limitation. It is unclear and indefinite if the latter recitations of the limitations are the same as the previous recitations or if they are distinct limitations. Based on the disclosure, the Office will assume that they are the same limitations and suggests that the indefinite article “a” in the latter recitations are amended to use the definite article “the” to indicate that they are all the same limitations.  
Claim 4 recites “wherein the clamp seals and ball valve are”. Notice that these limitations is/are not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection. Additionally, intervening claim 3 already recites “a valve”, it is unclear and indefinite if the “ball valve” 
Claim 8 recites in “a drill bit” in L3, however intervening claim 3 L31 already recites this limitation. It is unclear and indefinite if the latter recited drill bit is the same as the previously recited one of the intervening claim or if they are distinct. Based on the disclosure, it appears it is the same “drill bit 424”. The Office suggests that claim 8 is ameded to –the drill bit—to overcome this rejection.  
Claim(s) 2, 4-8, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
As best understood by the Office, the closest prior art are Overstreet (US 8,069,874), Lillejordet (US 8,511,328), Dole (US 7,552,742), Sato (US 6,615,859), Wendell (US 4,332,272), Ledonne (US 4,127,141), Yano (US 3,948,282) and Longley (US 2,911,859). Overstreet and Dole teaches the Lillejordet, Sato, Wendell, Ledonne, Yano and Longley teaches of various examples of hot tap assemblies comprising some form of plugging means in addition to the conventional hot tap valve similar to applicant’s invention. However, notice that either the system lacks the particular structure/function of the sealer and/or hot tap/plug running tool or these plugs are structurally different to the claimed invention. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the system (1000) and method for sealing the flowline with the metal after hot tapping comprising a) the metal seal plug (430) comprising the rotating collar (431), the substantially tubular portion (433) and the substantially conical surface (432); b) the sealer (401) comprising the sealer body (415), the clamp (411), the internal thread (413), the valve (412) and the connector interface (414); and c) the hot tap drill/plug running tool comprising the connector (421), the retractable drill shaft (420), the feed mechanism (425), the seal (422) and the guide rod (423) in combination with all the limitations as claimed in claims 1-8 and as shown in at least Figs. 8-17 of the application.       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753